Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed January 15, 2021 was considered by the Examiner; all references cited therein were considered when issuing this Notice of Allowability.
Allowable Subject Matter
Claims 1-19 have been allowed.
The following is an examiner's statement of reasons for allowance:
Re 1: In combination withthe other limitations nothing in the best prior art of record teaches, suggests, or discloses: "the separating element having a light transmittance of at least 5% and of at most 70%; a display device in the interior such that light emitted by the display device passes through the separating element to the exterior; and a covering on a side of the separating element facing the interior, the covering has a cutout that overlaps withthe separating element, the covering has a light transmittance of at most 70%, wherein the separating element comprises a glass or glass ceramic substrate having a coefficient of thermal expansion of -6 x 10-6/K to 6 x 10-6/1 in a temperature range between 20°C and 300°C, wherein the covering has a colour locus in the ClFIAB colour space with coordinates L- of 20 to 40, a" of-6 to 6 and b* of-6 to 6."

Laluetet al. US 2016/028196 teachesa similar color locus (see abstract); however, Laulet fails to teach the claimed separating element, transmission rates, and specific thermal coefficient incorporated into a fitout article or article of equipment for a kitchen or laboratory.

Similarly, Bachet al. US 2016/0334094 fails toteachthe claimed separating element, transmission rates, and specific thermal coefficient incorporated into a fitout article or article of equipment for a kitchen or laboratory, although Bach does teach using its device in a kitchen (H17; Fig. 1).
Lastly, none of the cited references in the IDS noted-above change the reasons for allowance.

Re 2-19: these claims have been allowed by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875